                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION



SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
                                                                 Civil Action File No.
                            v.
                                                                 4:18-cv-283

JARED GABRIEL FORRESTER,

Defendant.



    ORDER GRANTING SEC’S MOTION FOR SUMMARY JUDGMENT, ENTERING
      FINAL JUDGMENT AND ORDERING DISGORGEMENT, PREJUDGMENT
    INTEREST AND A CIVIL PENALTY AGAINST DEFENDANT JARED GABRIEL
                              FORRESTER

        This matter is before the Court on the Plaintiff Securities and Exchange Commission’s

(“Commission”) unopposed Motion for Summary Judgment and to Order Disgorgement,

Prejudgment Interest and a Civil Penalty against Defendant Jared Gabriel Forrester. (Doc. 8.)

Forrester has not responded to the Commission’s Motion. For the reasons and the manner set

forth below, the Court GRANTS the Commission’s Motion. The Clerk of Court is DIRECTED

to reopen this case for the limited purpose of entering this Order and the appropriate judgment

and to then CLOSE the case. The Court shall retain jurisdiction to enforce this Order. 1

        Following the Commission’s filing of a Complaint, (doc. 1), Defendant Forrester

previously entered his general appearance, and has admitted the in personam jurisdiction of this


1
  This Order is based in large part on the Proposed Order submitted by the Commission concomitantly
with its Motion, (doc. 8-2). The Court has reviewed the entirety of the record in this case, has researched
the authorities cited within the Government’s Motion, and finds the Order appropriate and warranted.
Court over him and the jurisdiction of this Court over the subject matter of the action. By order

of this Court entered April 9, 2019 Forrester was permanently enjoined from further violations of

the antifraud provisions of the federal securities laws and was barred from participating in the

issuance, purchase, offer or sale of any security (excluding purchases or sales of securities for

Forrester’s own personal accounts).       That order also directed that upon motion of the

Commission, “that Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest

thereon, and a civil penalty pursuant to Section 20(d) of the Securities Act, 15 U.S.C. §77t(d),

and Section 21(d)(3) of the Securities Exchange Act, 15 U.S.C. §78u(d)(3). The Court shall

determine the amounts of disgorgement and civil penalty upon motion of the Commission.

Prejudgment interest shall be calculated from February 10, 2016, based upon the rate of interest

used by the Internal Revenue Service for the underpayment of federal income tax as set forth in

26 U.S.C. §6621(a)(2).” (Doc. 7, p. 7.)

       The Order further states that “[I]n connection with the Commission’s motion for

disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will

be precluded from arguing that he did not violate the federal securities laws as alleged in the

Complaint; (b) Defendant may not challenge the validity of the Consent or this Order; (c) solely

for the purposes of such motion, the allegations of the Complaint shall be accepted as and

deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the

basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule

56(c) of the Federal Rules of Civil Procedure.” (Id.)

       Defendant Forrester consented to the terms of the April 9, 2019 order of permanent

injunction against him.    The Commission’s motion for summary judgment and to order




                                               2
disgorgement, prejudgment interest and a civil penalty against Forrester is currently before this

Court. All of the allegations of the Commission’s complaint are deemed to be true for purposes

of this motion for summary judgment.          The Commission’s motion is also based upon the

Declaration of Stephen E. Donahue, Esq., the SEC attorney who supervised the agency’s

investigation of the matter, which sets forth the monetary benefit of Forrester’s actions in the

fraudulent scheme disseminating false information to the investing public for the purpose of

selling securities to investors. To that end, and by his fraudulent conduct, Forrester’s conduct

gives rise to disgorgement of his unjust enrichment and a civil penalty in an amount set by the

Court in this final judgment.

        Based upon all of the information before this Court, the Court concludes that summary

judgment on the issue of disgorgement, prejudgment interest thereon, and a civil penalty against

defendant Forrester is appropriate.

                                   FACTUAL BACKGROUND

        From all of the evidence before the Court, it appears that no genuine issue exists as to the

following material facts.

I.      Forrester’s Conduct

     The allegations of the Complaint regarding Forrester, which are accepted as true for purposes

of this motion against Mr. Forrester, can be summarized as follows:

        The Commission brought this action against Forrester for violations of the antifraud

provisions of the federal securities laws. 2 Greenlee and Stewart operated their scheme through


2
  Two earlier filed companion cases to this matter are pending in this Court, including: SEC v. Tennstar
Energy, Inc., David R. Greenlee, David A. Stewart. Jr. and Richard “Ric” P. Underwood, Civil Action
4:17-cv-151; and SEC v. Robert William Dorrance, 4:18-cv-209. The former of these companion cases
has been stayed upon the motion of the U.S. Attorney for the Southern District of Georgia pending
resolution of related criminal proceedings against those defendants. The latter companion case recently
resulted in a final judgment being entered against Defendant Dorrance.


                                                   3
SEG for the limited partnerships and Tennstar for the joint ventures.         Each company was

purportedly run by an individual experienced in the oil industry. (SMF ¶7).           In soliciting

investors, Greenlee, Stewart and their sales teams represented that the limited partnerships and

joint ventures would use investor funds to acquire “working interests” in various oil wells,

employ techniques, such as fracking, to develop and recover oil from the wells, and sell the oil to

earn investors returns—in the form of revenue interests—ranging from 15 to 55 percent or more

per year, which they said would last for decades. (SMF ¶8). In fact, while Greenlee and Stewart

used some investor money at several wells to create an appearance of activity to dupe investors

who wanted to see the wells in production, they used nearly two-thirds of the $15 million raised

for their own benefit or to pay the costs of conducting the fraud, such as radio and internet

advertising. Given their criminal backgrounds, Greenlee and Stewart used fake names when

soliciting investors to conceal their involvement in the scheme. (SMF ¶9). Defendant Forrester

was the figurehead installed by Greenlee and Stewart to run Tennstar. Forrester was portrayed to

investors as running Tennstar when, in reality, that entity was controlled by Greenlee and

Stewart. Forrester incorporated the company at their request using $18,000 they provided, listed

himself as Tennstar’s registered agent, and opened the entity’s offices in Tennessee and South

Florida to house its boiler-room sales staff. (SMF ¶10).

       When investors ultimately provided their money to Tennstar, Forrester followed

instructions from Greenlee and Stewart regarding how much to pay to the sales team, how much

to spend on advertising, and how much to funnel to bank accounts controlled by Greenlee and

Stewart for personal misappropriation—none of which was disclosed to investors as anticipated

use of their funds. (SMF ¶11). In addition to allowing himself to be portrayed falsely as running

the company, Forrester was also active in the offer and sale of investments in Tennstar’s




                                                4
offerings. In fact, he was the Tennstar employee who typically was listed on shipping labels as

the sender of offering materials via mail or common carrier to investors, knowing that those

materials included a fake biography of himself.      For example, in July 2015, Forrester sent by

common carrier a package of Tennstar offering materials to a Southern District of Georgia

resident in Savannah, Georgia. The materials included the false biography of Forrester. The

Southern District of Georgia resident ultimately invested $28,000 in a Tennstar offering, but

never received any profits or distributions from the investment. (SMF ¶12).

       That fake biography claimed that Forrester, who was 29 years old when his role in the

Tennstar fraud began, “had a multitude of roles within the petroleum industry over the years”

and had been “part of the 30+ years of [oil] field projects that his family ha[d] developed.” The

biography, written chiefly by Stewart and approved by Forrester, then asserted that Forrester’s

experience had given him “ground-level field development expertise in the oil patch” and “an

immense knowledgebase in oil and gas development and how to effectively maximize profits.”

(SMF ¶13). None of this was true since, prior to his figurehead role at Tennstar, Forrester had

never worked in any legitimate oil drilling or production effort, nor had Forrester’s family

members ever been involved in “30+ years of [oil] field projects.” Forrester knew Greenlee and

Stewart were using fake names when soliciting investors, and he touted his own fake industry

experience in verbal solicitations of investors. (SMF ¶14).

       For instance, in an audio file created by Tennstar in what appears to have been an effort

to coach and train its salesmen, Forrester was recorded on a telephone call soliciting a

prospective investor to purchase an interest in a Tennstar joint venture. During the call, Forrester

told the prospective investor that Forrester had been in the oil business almost all of his life,

claiming at one point during the call that he had worked in the industry since he was “in




                                                 5
diapers.” (SMF ¶15). Additionally, when soliciting investors, Forrester used call scripts provided

by Greenlee and Stewart for the boiler-room sales teams, claiming falsely that investments in

Tennstar’s joint ventures were low risk and profitable. Forrester knew such claims were false

because, among other things, as head of Tennstar he signed and distributed investor distribution

checks and knew most investors were receiving little, if any, return on their invested funds.

(SMF ¶16).

       Specifically, in July 2014, Forrester solicited and sold a Tennstar joint interest investment

to a male investor, then a 50 year-old Florida resident. The Florida investor initially had

contacted SEG—the other fraudulent entity controlled by Greenlee and Stewart—after hearing

an SEG radio advertisement about oil investment opportunities. In response to the Florida

investor’s inquiry, Forrester called the Florida investor and, after asking about the Florida

investor’s income, told him that his earnings were insufficient to invest in an SEG opportunity,

but noted that the Florida investor could invest in a Tennstar joint venture instead. In soliciting

the Florida investor, Forrester falsely told the man that SEG and BGR were unrelated and that

Forrester had “worked his way up through the oil fields” and had been in the oil industry “his

whole adult life.” (SMF ¶17). When the Florida investor asked Forrester if the Tennstar offering

was—in his words—“on the up and up,” Forrester responded by telling him, as the Florida

investor recalled: “I’m a man of God. I love my family and my faith is most important to me.

And I’m not lying to you.” After hearing this, the Florida investor told Forrester to send him

further information on the offering, which Forrester did by sending him offering materials by

common carrier that contained Forrester’s fake biography. (SMF ¶18).

       After receiving these materials, the Florida investor had another call with Forrester.

During this call, the Florida investor asked Forrester about the risks of a Tennstar investment.




                                                6
Forrester responded by telling the Florida investor not to worry about risk because Forrester’s

prior experience in the oil industry was alleviating that risk. Forrester further told the Florida

investor that he could receive a 30 percent return on his investment, adding, as the Florida

investor recalled, that the “oil flow is expected to last for decades, if not longer.” (SMF ¶19).

Based on Forrester’s representations about the investment and his supposed industry experience,

the Florida investor invested a total of $80,000 into two separate Tennstar joint venture

offerings—an amount that the Florida investor described to Forrester as being almost all of his

life savings. The Florida investor, in making his investment decision, believed that Forrester’s

purported experience would make the joint ventures successful. (SMF ¶20).

        Subsequently, in February 2015, Forrester told the Florida investor in letters that he

signed as Tennstar’s President and CEO that the oil wells in which the Florida investor had

invested had turned out to be dry. Forrester assured the Florida investor that his investment

would be moved to a different Tennstar joint venture but that no new paperwork was necessary.

Forrester further assured the Florida investor that the new joint venture was a “sure thing.” The

Florida investor eventually received a few small distribution checks from Tennstar, totaling no

more than $550. He never received his promised return on his investment or any refund of his

invested amount. (SMF ¶21).

II.     Disgorgement and Prejudgment Interest Calculations

      Pursuant to the calculation of Stephen E. Donahue as set forth in his sworn declaration,

defendant Forrester should be called upon to disgorge the full amount of ill-gotten gains he

derived in this scenario, in the amount of $235,000. The amount of disgorgement sought is

reasonable in light of Forrester’s sworn testimony as to his admitted earnings from the fraud.

Relevant portions of Forrester’s sworn testimony are exhibits to the Donahue Declaration.




                                                7
    Prejudgment interest has been calculated on the amount of $235,000 from February 10,

2016, through March 31, 2019, at the interest rates used by the Internal Revenue Service, for

unpaid balances (which changes quarterly, and for the relevant period herein ranged from a

low of 3% annually to a high of 6% annually). During that period, the total prejudgment

interest on $235,000 totals $32,396.60. Disgorgement and interest owed by Forrester totals

$267,396.60.

        DISGORGEMENT, PREJUDGMENT INTERST AND CIVIL PENALTY

       Based on the foregoing and the authorities cited within the Commission’s Motion, the

Court hereby ORDERS, ADJUDGES AND DECREES that Defendant Forrester is liable for

disgorgement in the amount of $235,000, representing his unlawful gains as a result of the

fraudulent conduct set forth in the Complaint, together with prejudgment interest thereon in the

amount of $32,396.60. Defendant shall satisfy this obligation by paying $267,396.60 to the

Securities and Exchange Commission within 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request.   Payment may also be made directly

from    a      bank    account     via    Pay.gov     through     the    SEC      website     at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Centeras
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169




                                               8
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Jared Forrester as the defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action to Edward G. Sullivan, Esq.,

Securities and Exchange Commission, 950 East Paces Ferry Road, NE, Suite 900, Atlanta, GA

30326. By making this payment, Defendant Forrester relinquishes all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to Defendant. The

Commission shall send the funds paid pursuant to this Final Judgment to the United States

Treasury. Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28

U.S.C. § 1961.

       The Court further ORDERS, ADJUDGES, AND DECREES that Defendant Forrester

shall pay a civil penalty in the amount of $150,000 pursuant to Section 20(d) of the Securities

Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3).

Defendant Forrester shall make this payment within thirty (30) days after entry of this Final

Judgment. The Court orders Forrester to pay a penalty within the “third tier” as prescribed by

Section 77t(d)(2)(C) and Section 78u(d)(3)(B)(iii) as Forrester’s violation “involved fraud,

deceit, manipulation, or deliberate or reckless disregard of a regulatory requirement;” and

“directly or indirectly resulted in substantial losses or created a significant risk of substantial

losses to other persons.”    Defendant Forrester may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank




                                                9
cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Jared Forrester as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action to Edward G. Sullivan, Esq.,

Securities and Exchange Commission, 950 East Paces Ferry Road, NE, Suite 900, Atlanta, GA

30326. By making this payment, Defendant Forrester relinquishes all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to Defendant. The

Commission shall send the funds paid pursuant to this Final Judgment to the United States

Treasury. Defendant Forrester shall pay post judgment interest on any delinquent amounts

pursuant to 28 U.S.C. § 1961.

       The Court FURTHER ORDERS, ADJUDGES, AND DECREES that, the terms of the

Final Judgment include the directives in this order, and further include the terms of the

Permanent Injunction and Other Relief As to Defendant Jared Gabriel Forrester signed by this

Court on April 9, 2019. There being no just reason for delay, the Clerk is directed to enter this

final judgment against Defendant Forrester forthwith.




                                               10
       This Court shall retain jurisdiction of this matter for the purposes of enforcing the terms

of this Final Judgment

       SO ORDERED, this 27th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               11
